Citation Nr: 0507766	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-03 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for kidney disorder.

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from October 1950 to September 
1953.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board observes that, in a July 2000 rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for hypertension as not 
well grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provided that VA would, in selected instances, review and 
readjudicate claims denied as not well grounded after July 
14, 1999.  In the July 2002 rating decision, the RO denied 
service-connection for hypertension on the merits, noting the 
medical evidence of record fails to relate the disability to 
service.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  There is no competent medical evidence of record showing 
that the veteran has a current diagnosis of a stomach 
disorder.

3.  There is no competent medical evidence of record showing 
that the veteran has a current diagnosis of a kidney 
disorder, to include kidney stones.

4.  Hypertension was first diagnosed many years after service 
and has not been shown to be causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A kidney disorder was not incurred in or aggravated by 
the veteran's active service nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).  

3.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 3.159(c)(4)(iii), VA stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the July 2001 RO letter, the July 2002 rating 
decision, and the November 2003 statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
In this respect, the Board notes that the RO contacted the 
veteran in October 2001and May 2003 to inform him that they 
could not retrieve private medical records for the veteran 
without the addresses of the physicians indicated by the 
veteran, and that it was ultimately his responsibility to 
submit these records.  Furthermore, the veteran was given the 
benefit of presenting testimony and/or evidence during a 
hearing on appeal, but he declined such opportunity.  As no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters and a statement 
of the case, VA satisfied the fourth element of the notice 
requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing his claims.  
He has, by information letters, a rating decision, and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

The law requires that in order for service connection to be 
granted, there must be a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Factual Background

In the present appeal, review of the service medical records 
reflects no reference to complaints, treatment, or 
manifestations of a stomach disorder, kidney disorder, to 
include kidney stones or hypertension.  The veteran's 
separation examination in September 1953 also reflects no 
diagnosis of a stomach disorder, kidney disorder or 
hypertension.  The veteran's blood pressure was measured at 
his September 1953 separation examination and found to be 
120/60.  

Medical records obtained by the VA indicate that the veteran 
does not have a current diagnosis of a stomach disorder or 
kidney disorder, to include kidney stones.  The veteran's 
claim file contains VA medical examinations conducted in 
October 1999 and November 1999.  The October 1999 VA medical 
examination reports did not mention any stomach disorders or 
complaints of kidney stones.  The November 1999 VA medical 
examination evaluated the etiology and current severity of 
the veteran's hypertension.  The VA examiner indicated that 
the veteran's hypertension was first diagnosed in 1964, and 
that his hypertension was not associated with his service.  
As well, the examiner did not indicate that the veteran had a 
stomach disorder or kidney stones. 

VAMC medical treatment reports dated from October 1999 to 
February 2000 were also obtained by the RO.  These treatment 
reports deal with the veteran's fitting for hearing aids, and 
are completely silent regarding any complaints of, treatment 
for, or diagnoses of a stomach disorder or kidney stones.  
These treatment reports also do not relate the veteran's 
hypertension to his active service.  

The record also includes treatment reports from Cecilio 
Torres-Ruiz, M.D.  A medical notation dated in April 2000 
indicated that the veteran had a history of kidney stones.  A 
subsequent note dated in August 2001, indicated that computer 
tomography (CT) of the veteran's abdomen showed no (kidney) 
stones.  Finally, a notation dated in August 2002 indicates 
that the veteran was experiencing nausea and vomiting.  
However, the note also indicates that the veteran claimed the 
nausea and vomiting started after eating a fish.  The 
remaining records from Dr. Torres-Ruiz do not mention a 
stomach disorder or kidney stones, and do not offer a 
diagnosis of either condition.  As well, these treatment 
reports offer no opinion relating the veteran's hypertension 
to his active service.

VA medical records dated in March 2002 are also incorporated 
into the claims file.  They discuss the veteran's prostate 
condition, but not mention a stomach disorder, kidney stones 
or hypertension.  Additional VA medical records dated in 
December 2003, do not discuss a stomach disorder, kidney 
stones, or hypertension.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 



 Service Connection for Stomach and Kidney Disorders, to 
include Kidney Stone 

Following a longitudinal review of the entire claims folder, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for a 
stomach disorder or kidney disorder, to include kidney 
stones.  The law requires that in order for service 
connection to be granted, there must be a current disability.  
See Rabideau, supra.  As noted above the available medical 
evidence shows no current diagnosis of a stomach disorder or 
kidney disorder, to include kidney stones.  The veteran has 
not submitted or identified any other medical evidence that 
indicates that he has been treated for or diagnosed with a 
stomach disorder since his discharge from service in 1953 or 
at any other time during his life.  Further, while there is a 
medical notation of a history of kidney stones, the veteran 
has not submitted any credible medical evidence that 
indicates that he has a current diagnosis of kidney disorder, 
to include recurring kidney stones.  

Service Connection for Hypertension.

The Board also finds that the veteran has not established 
service connection for hypertension.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  The appeal must be decided on the 
evidence of record, and the evidence fails to show that the 
veteran developed hypertension during service, or for many 
years thereafter.  The veteran's separation examination did 
not indicate that he had any diagnosis of hypertension in 
service; his blood pressure at that time was 120/60.  The 
Board notes further that there is no other probative evidence 
that would establish that the veteran's hypertension had its 
onset in service or within one year of service discharge.  
Indeed, the November 1999 VA examiner indicated that the 
veteran had been diagnosed with the disorder in 1964, and the 
evidence of record does not show any complaints, treatment, 
or diagnosis of hypertension prior to that time.  Therefore, 
the Board finds that the veteran did not develop hypertension 
during service nor does the evidence establish that it was 
manifest to a compensable degree within one year of service 
discharge.

In addition to the lack of evidence establishing that the 
veteran had hypertension during service or for many years 
thereafter, no credible medical evidence has linked any 
current hypertension to service or to any incident that 
occurred during active service.  Although the November 1999 
VA examination diagnosed the veteran with hypertension, the 
examiner specifically commented that the veteran's 
hypertension was not a result of his active service.  The 
other medical opinions of record also do not establish a 
relationship between the veteran's hypertension and his 
active service.  Service connection cannot be established for 
any current hypertension without evidence of a nexus between 
the current disability and active service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  No hypertension was 
shown at the time of the veteran's separation from service, 
nor does the evidence show that such a disorder was 
manifested to a compensable degree within one year of 
separation from service.  In addition, the evidence of record 
does not establish a medical nexus between the veteran's 
hypertension and his period of service.  

Conclusion.

The Board acknowledges the sincerity of the veteran's written 
statements submitted in support of his claims.  The veteran 
is certainly competent to provide an account of the symptoms 
that he experiences and has experienced.  Hayes v. Brown, 9 
Vet. App. 67, 72 (1996);  Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  However, since he is a lay person, he is not 
competent to offer an opinion requiring medical knowledge or 
expertise.  Therefore, the Board finds that his statements, 
no matter how sincere, cannot be utilized in lieu of 
competent medical evidence to prove the existence of an 
actual diagnosis, and/or to establish a medical nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1995). 

Inasmuch as the preponderance of the evidence is against the 
appellant's claims, the claims of service connection for a 
stomach disorder, a kidney disorder, to include kidney 
stones, and hypertension are denied.  The application of the 
reasonable doubt doctrine is, therefore, not warranted in 
this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a stomach condition is denied.

Service connection for a kidney disorder, to include kidney 
stones is denied.

Service connection for hypertension is denied.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


